Title: James Madison to Nicholas P. Trist, 17 September 1830
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Sepr 17. 1830
                            
                        
                        
                        Yours of Sunday last has been duly recd. I thank you for your obliging attention to the packet for Nicholls.
                            He has acknowledged the receipt of its contents, and you need not put pen to paper further on the subject.
                        You observe that you had in a communication to the Nat:. Intelligencer pointed out the error as to Mr.
                            Jefferson’s connection with the Kentucky Resolns. of –99. If not too late to recall it, it may be well to do so. My
                            suggestion is not unfounded (however true it be that he did not draw them), as will be explained at more leisure than I
                            can now command.
                        Mrs. M. was attacked some days ago with a Chol. Morb. which created for a time serious alarm. She is now fast
                            recovering, as I am gradually from an unsettled state of health left by a bilious attack  at the University. I hope
                            your health & that of Mrs. Trist are again good. In this Mrs M. joins as she does in the offer of affectionate
                            regards to you both.
                        
                            
                                James Madison
                            
                        
                    